DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims indefinite and appear to be a literal translation into English from a foreign document and have grammatical and idiomatic errors.  In claims 7,8 and 9, line 5 “a fixing jig to hold”.  In claim 7, lines 1,6 and 8 “a part” is set forth in three occurrences, is it the same part or a different part?  In claim 8, lines 1,6 and 7 “a part” is set forth in three occurrences, is it the same part or a different part?  In claim 9, lines 1,6 and 7 “a part” is set forth in three occurrences, is it the same part or a different part? 
In claim 7, line 9 “relatively long” is set forth, it is not clear what a scope of this limitation is since the specification does not describe what long is considered to be relative to a point of reference or structure.
In claim 9, line 9 “relatively low” is set forth, it is not clear what a scope of this limitation is since the specification does not describe what low is considered to be relative to a point of reference or structure.

In claims 10,13 and 14, line 2 a “R shape” is set forth, it is not clear what a scope of this limitation is other than a corner of a template as in Applicant’s Fig. 5, R shape is not described in the specification to be a shape of any type. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10,13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima et al. (JP09-85355).  Regarding claims 7-9, Shima discloses a method for incrementally forming a part (14; Fig. 3a) having a three-dimensional shape in a metal plate workpiece (11) by using a tool (1) disposed on one side of the metal plate (upper side; Fig. 4b), the part when formed by the tool (1) protrudes to the other side (bottom side) of the metal plate (Figs. 3a,3b).  Shima discloses a fixing jig (7,10,15) that is configured to hold a periphery (13) of the metal plate (11), the fixing jig including a clamp (10), a fixture (15) and a template (17) that has a molded edge (template edge 17; Fig. 4b) wherein the template is positioned on the other side of the workpiece (bottom side; Figs. 3a,3b) and is constructed with a hole of a predetermined size according to a shape of the workpiece (11).  The template having the molded edge (Figs. 4b,4c,4d) follows a contour of the part to be processed ([0024], lines 212-215) during forming with the tool (1) so that an inclined portion of the workpiece (11) is formed (Figs. 4c,4d).  The template (17) is arranged along a length of the workpiece (Figs. 4a,4b) and a distance from a part of the template from the fixing jig to the contour of the part to be processed is relatively long, wherein the template (17) extends outwardly from a table step (16) to a distance further toward a part interior than the fixture (15; Figs. 4b,4c,4d).  The fixing jig (7,10,15) holds the periphery (13) of the metal workpiece (11) together with the template to fix the metal workpiece (11) and the template (17) and the tool (1) is moved while pressing the tool against the one side (upper side) of the workpiece, to incrementally form the part to be processed having a three-dimensional shape (14) on the metal plate.  Regarding claim 8, a moving path of the tool (1) is toward a center of the part (Fig. 4d) where the tool moves horizontally (Xp and vertically (Zp).  Regarding claim 9, the inclined forming angle (Fig. 4d) is relatively low.
Regarding claims 10,13 and 14, Shima discloses that the molded edge of the template has a R shape (corner shaped), Applicant’s figure 5 (R) is pointing to a corner of the template and Shima (Fig. 4b; where 17 is pointing) is a corner of the template.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11,12,15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Ochiai et al. (JP09-057381).  Shima does not disclose a second template.  Ochiai teaches a plurality of templates (16) which have a corner radius ([0021],[0023]) and which are arranged on one side (bottom side; Figs. 6 and 8) and at multiple locations about a periphery of a workpiece (12) that is formed by a tool (17).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to manufacture the templates of Shima to be multiple templates as taught by Ochiai in order to form a workpiece radius of a desired shape at critical contour points of the part being produced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725